No.    92-348

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1992



HOWARD N. HORTON,
          Plaintiff and Respondent,




APPEAL FROM:   District Court of the Fourth Judicial District,
               In and for the County of Missoula,
               The Honorable John S. Henson, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Richard Prinkki, Pro Se, Missoula, Montana
          For Respondent:
               Walter E. Congdon, Congdon Law Offices,
               Missoula, Montana


                            Submitted on Briefs:       November 19, 1992
                                            Decided:   December 8, 1992
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
    This is a landlord-tenant dispute. The ~istrictCourt for the
Fourth Judicial ~istrict, is sou la County, entered judgment for
Howard N. Horton after a trial at which Richard Prinkki failed to
appear, Prinkki appeals.    We affirm.
     ~rinkki
           argues he was not given the notice required under Rule
55(b)(2),   M.R.Civ.P., before a default judgment may be entered.
     The record shows that in May 1990, Prinkki, appearing pro se,
appealed to District Court from a judgment in favor of Horton
entered by the Missoula County Justice Court.      In July 1990, a
hearing was held on Worton's motion for payment of rent.    Prinkki
appeared in person and was ordered to either pay a rental deposit
pending trial or else vacate the premises at issue.
     In January 1991, a pretrial conference was set for February 5,
1991, and later continued to February 12, 1991. Prinkki was appar-
ently present at both pretrial conferences.      Trial was set for
November 1, 1991, then reset for March 12, 1992.
     At trial, the District Judge stated that notice of the trial
date was sent to Prinkki on January 30, 1992, but was returned with
no forwarding address.    The court stated that a new address was
obtained and notice was mailed to Prinkki at that address on
February 14, 1992, and on March 9, 1992, and that these two notices
were not returned to the court, raising a presumption that Prinkki
received them.   Prinkki did not appear in person or by representa-
tive at trial.   The court heard testimony on behalf of Horton and
subsequently entered judgment for him.
     Default judgment may be entered only when a party has failed
to plead or otherwise defend.    Rule 55(a), M.R.Civ.P.    Default
judgment would not be proper in this case, because Prinkki pled and
defended his case, in part.    The District Court file shows that
default judgment was neither requested nor entered.
     Here, judgment was entered after trial at which Prinkki failed
to appear. Prinkki was given notice of the trial date.    No defect
has been shown in the notice. We therefore affirm the judgment of
the District Court.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.




                                         chief Justice
We concur:
                                   December 8, 1992

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


RICHARD PRINKKI
P.O. Box 2983
Missoula, MT 59806


Walter E. Congdon
CONGDON LAW OFFICES
520 Brooks Street
Missoula, MT 59801


                                               ED SMITH
                                               CLERK OF THE SUPREME COURT
                                               STATE OF MONTANA